DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on November 19, 2021 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the August 31, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "…wherein the first damper is provided in the opening of the housing…. There is insufficient antecedent basis for this limitation in the claim. As there are no other dampers in this claim tree, and to speed prosecution, the Office interprets “…the first damper…” to refer to “…a damper provided between the heat exchanger and the air flow path …” claimed earlier in claim 13.
Claims 14 and 15 are rejected for their dependency to a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by HIDEKI OYU (US 10228180 with prior publication of US 20160153693, hereinafter OYU).
Regarding claim 13, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2) that forms a chamber (within 2);
a wall (45, 46, 47) configured to divide the chamber into a storage space (3, 4, 5, 6, 7) and an air flow path (14);
a partition (28) configured to separate the storage space (3, 4, 5, 6, 7) into a first space (3) and a second space (4, 5, 6);
a heat exchanger (32) provided in communication with the air flow path (14); and
a damper (25) provided between the heat exchanger and the air flow path, the damper being configured to adjust an amount of air blown into the first space (3) via the air flow path (14),
the damper (25) being positioned higher than an upper surface of the heat exchanger, and at least a portion of the damper being configured to overlap the partition in a horizontal direction;
a fan (35) configured to generate airflow passing through the heat exchanger; and
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan,
wherein the air flow path includes a discharge flow path (see FIGS. 3C and 7 illustrations below) to allow the air to flow into the first space,
wherein the housing includes:
an opening (FIG. 3C; X) fluidly communicated with the discharge flow path; and
a scroll (51e) configured to guide the air blown from the fan to the opening, the scroll having a predetermined curvature such that the scroll is formed apart from an outer circumference of the fan as the scroll approaches the opening in an airflow direction, and
wherein the first damper (25) is provided in the opening of the housing.

    PNG
    media_image1.png
    1155
    1429
    media_image1.png
    Greyscale



Regarding claim 16, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2);
a wall (45, 46, 47) configured to divide an interior of the cabinet into a storage space (3, 4, 5, 6, 7) and an air flow path (14), the wall including a first discharge port (17) and a second discharge port (18);
a partition (28) configured to separate the storage space into a first space (3) above the partition and a second space (4, 5, 6) below the partition;
a door (8-12) configured to open and close the storage space (3, 4, 5, 6, 7);
a heat exchanger (32) and a fan (35) provided in communication with the air flow path;
a fan (35) configured to generate airflow through the heat exchanger;
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan, the housing having an outlet (to 14, 15, and 16);
a first damper (25; FIGS. 5-7) provided between the fan and the air flow path (14) to adjust a quantity of air blown into the first space (3) through the first discharge port, the first damper being positioned to overlap (25; FIGS. 5-7) at least a portion of the partition in a horizontal direction (28; FIGS. 5-7);
a second damper (50) configured to adjust an amount of the air flowing into the second space (4-6) through the second discharge port; and
a discharge duct (see FIG. 7 illustration below) configured to connect the outlet with the second discharge port and including a discharge flow path (see FIG. 7 illustration below) in which the second damper is located, and
wherein the second damper is configured to open and close the discharge flow path.

    PNG
    media_image2.png
    1240
    851
    media_image2.png
    Greyscale


Regarding claim 19, OYU as modified teaches the limitations of claim 16. OYU (FIGS. 5 and 7) additionally teaches:
wherein the second damper is positioned vertically (FIGS. 5 and 7) between the partition (28) and the heat exchanger (32) to adjusts air flow in the air flow path to the second space (4, 5, 6).

Regarding claim 20, OYU as modified teaches the limitations of claim 16. OYU (col. 6, lines 34-43; col. 11, lines 15-17; col. 12, lines 42-47; FIG. 1) additionally teaches:
a controller (col. 6, lines 34-43; col. 12, lines 42-47) configured to control the heat exchanger, the first damper, the second damper, and the fan based on a first target temperature for the first space (3, refrigerating chamber) and a second target temperature for the second space (4, 5, 6, freezing chambers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDEKI OYU (US 10228180, hereinafter OYU) in view of KENJI YASUGI (US 20090193826, hereinafter YASUGI).
Regarding claim 1, OYU (FIG. 5) discloses:
A refrigerator (1; FIG. 5) comprising:
a cabinet (2) having a wall (45, 46, 47) and a storage space (3, 4, 5, 6, 7), the wall having an air flow path (14) provided therein;
a partition (28) configured to divide the storage space (3, 4, 5, 6, 7) into a first space (3) and a second space (4, 5, 67);
a heat exchanger (32) provided in communication with the air flow path, an upper surface of the heat exchanger (32; FIG. 5) being positioned lower than a lower surface of the partition (28, FIG. 5);
a fan (35) configured to generate airflow passing through the heat exchanger;
a housing (bounded by 14, 28, 46, and 47) configured to receive the fan, the housing including a first mount (52) in which the fan is installed;
a first damper (25) provided between the heat exchanger and the air flow path to adjust an amount of air supplied to the first space (3) via the air flow path (14), the first damper (25; FIGS. 5-7) being positioned to overlap at least a portion of the partition in a horizontal direction;
a second damper (50) is configured to adjust an amount of the air flowing into the second space….
Regarding claim 1, OYU may not explicitly disclose: wherein the first damper and the second damper are received in the housing, and the housing further includes a second mount in which the first damper is installed and a third mount in which the second damper is installed, and wherein the second mount and the third mount are positioned opposite to each other with respect to the first mount.
Regarding claim 1, YASUGI teaches: a refrigerator having a cabinet, wall, first space, second space, partition, fan, first damper, and second damper
wherein the first damper (represented by 13) and the second damper (represented by 22) are received in the housing (bounded by 10 and 33, see FIG. 3 illustration below and FIGS. 4-5), and the housing further includes a second mount in which the first damper is installed and a third mount in which the second damper is installed, and
wherein the second mount and the third mount are positioned opposite to each other with respect to the first mount.

    PNG
    media_image3.png
    962
    825
    media_image3.png
    Greyscale

YASUGI mounts the dampers, evaporator, and fan within a housing to form a compact assembly to ease system assembly, installation and maintenance.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of YASUGI to mount the dampers, evaporator, and fan within a housing to form a compact assembly to ease system assembly, installation and maintenance.

Regarding claim 2, OYU as modified teaches the limitations of claim 1. OYU (FIGS. 5-7) additionally teaches:
wherein the fan (35) is configured to generate air flow in the air flow path and provided to overlap at least a portion of the heat exchanger (32) in a vertical direction (FIGS. 5-7).
YASUGI (FIGS. 3 and 5) also additionally teaches:
wherein the fan (18) is configured to generate air flow in the air flow path (C) and provided to overlap at least a portion of the heat exchanger (17) in a vertical direction (FIGS. 3 and 5).


Regarding claim 4, OYU as modified teaches the limitations of claim 1. OYU (FIG. 6) additionally teaches:
wherein at least a portion of the first damper (25) overlaps the heat exchanger (32) in a vertical direction (FIG. 6).
YASUGI (FIGS. 3 and 5) also additionally teaches:
wherein at least a portion of a damper (27) overlaps the heat exchanger (17) in a vertical direction (FIG. 5).

Regarding claim 5, OYU as modified teaches the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the first damper (25) is provided eccentrically to a side (FIG. 6) of the air flow path (14).
The Office notes that OYU damper (25; FIGS. 5-6) is not provided at the geometric center of air flow path (14) as evidenced by ECCENTRICALLY (NPL: ECCENTRICALLY, MERRIAM-WEBSTER, (2021), hereinafter ECCENTRICALLY).
YASUGI (FIG. 5) also additionally teaches:
wherein the first damper (13, 20, or 25) is provided eccentrically to a side (FIG. 5) of the air flow path (C).

Regarding claim 8, OYU as modified teaches the limitations of claim 7. OYU (FIGS. 5-7) additionally teaches:
wherein the second damper (50) is positioned eccentrically opposite (FIGS. 5-6) to the first damper (25) with respect to the air flow path.
The Office notes that OYU damper (50; FIGS. 5-7) deviates from a circular air flow path (14) as evidenced by ECCENTRICALLY (NPL: ECCENTRICALLY, MERRIAM-WEBSTER, (2021), hereinafter ECCENTRICALLY).
YASUGI (FIG. 5) also additionally teaches:
wherein the second damper (22) is positioned eccentrically opposite (FIGS. 5-6) to a first damper (13) with respect to the air flow path (C).

Regarding claim 9, OYU as modified teaches the limitations of claim 1. OYU (FIGS. 5-6) as additionally teaches:
wherein the wall (45, 46, 47) includes:
a discharge guide panel (45) having a surface that faces the first space (3); and
an inner cover (47 with 18) connected to the discharge guide panel (all refrigerator are connected to all other refrigerator parts) and having a surface that faces the second space (4, 5, 6), the inner cover being configured to cover the heat exchanger (32),
wherein a width (see FIG. 5 illustration below ) of the inner cover (47) in a front and rear direction (see FIG. 5 illustration below) is greater than a width of the heat exchanger (32) in the front and rear direction, and
wherein a width (see FIG. 5 illustration below) of the discharge guide panel (45) in the front and rear direction is less than the width of the heat exchanger (32) in the front and rear direction.


    PNG
    media_image4.png
    1101
    736
    media_image4.png
    Greyscale




Regarding claim 10, OYU as modified teaches the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the wall (45, 46, 47) further includes a suction port (22) through which air from the first space (3) passes, and
wherein at least a portion of the suction port (22) faces a rear edge (FIG. 6) of the partition and is spaced apart (FIG. 6) from the partition (28).




Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU and YASUGI in view of SUNG HYUN SHIN (US 20080000256, hereinafter SHIN).
Regarding claim 3, OYU teaches all the limitations of claim 2. OYU as modified may not explicitly teach the limitations of claim 3.
Regarding claim 3, SHIN (FIGS. 3-4) teaches:
a refrigerator wherein at least a portion (FIG. 4) of a first damper (141) overlaps a fan (142) in a horizontal direction (FIG. 4).
SHIN (FIG. 4) employs a horizontal fan to damper arrangement to circulate air between compartments (110, 120).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU and YASUGI with the teachings of SHIN to employ a horizontal fan to damper arrangement to circulate air between compartments. Further, upon viewing YASUGI FIGS. 4-5 and/or 9-10 show there may be some air flow efficiencies by having arrows D flow directly from fan 18 to damper 13 and removing the space below 13 (see FIG. 9 illustration below).

    PNG
    media_image5.png
    783
    1309
    media_image5.png
    Greyscale


Regarding claim 6, OYU as modified teaches the limitations of claim 5. For the reasons stated above for claim 3, OYU (FIGS. 5-6 and 9) additionally teaches:
wherein the second damper (50) is provided in the air flow path to adjust the amount of air supplied to the second space (4, 5, 6),
Regarding claim 6, OYU as modified may not explicitly teach: wherein at least a portion of the second damper overlaps the partition in a horizontal direction.
Regarding claim 6, SHIN (FIGS. 3-4) teaches:
a refrigerator further comprising a second damper (151) provided in the air flow path (FIG. 4) to adjust the amount of air supplied to the second space (120),
wherein at least a portion (FIG. 4) of the second damper (151) overlaps the partition (101) in a horizontal direction (FIG. 4).
SHIN (FIGS. 3-4) places dampers (141, 151) in the airflow path to adjust air supplied to the spaces (110, 120) and the SHIN dampers horizontally overlap the partition (101).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of SHIN to place dampers in the airflow path to adjust air supplied to the spaces.

Regarding claim 7, OYU as modified teaches the limitations of claim 6. OYU (FIGS. 5-7 and FIG. 5 cross-section below) additionally teaches:
wherein the first damper (25) and the second damper (50) are laterally spaced apart (FIG. 5), and
wherein at least a portion of the fan (35) is positioned between the first damper (25) and the second damper (50).

    PNG
    media_image6.png
    780
    955
    media_image6.png
    Greyscale


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU and YASUGI in view of BRUNO R. BORGES (US 5878592, hereinafter BORGES).
Regarding claim 11, OYU as modified teaches all the limitations of claim 1. OYU (FIGS. 5-6) additionally teaches:
wherein the wall (45, 46, 47) includes a suction port (22; FIG. 6) through which air from the first space (3) passes,
wherein the refrigerator further comprises a return duct (20, 21),
wherein the return duct includes an inlet (FIG. 6) which communicates with the suction port (22),
wherein the return duct includes an outlet (FIG. 6) that outputs air to the heat exchanger (32).
OYU may not explicitly teach: wherein a portion of the return duct between the inlet and the outlet overlaps the fan (35) in a front and rear direction
Regarding claim 11, BORGES teaches:
wherein a portion (see FIG. 4 illustration below) of a return duct (106, 118) between the inlet and the outlet overlaps the fan (105) in a front and rear direction.
BORGES overlaps the fan (105) with the return duct (106, 118) in the front and rear direction to minimize the weight and space of the refrigeration system.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of BORGES to overlap the fan with the return duct in the front and rear direction to minimize the weight and space of the refrigeration system.



    PNG
    media_image7.png
    709
    1554
    media_image7.png
    Greyscale

Regarding claim 12, OYU as modified teaches all the limitations of claim 11. OYU (FIGS. 5-7) additionally teaches:
wherein a width (FIG. 6) of the return duct (20, 21) at the outlet in a left and right direction is greater than a width (FIG. 6) of the portion of the return duct that overlaps the fan (35).


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of MINSUB KIM (US 10677510, hereinafter KIM) and NICHOLAS BOUCHER (US 20170016271, hereinafter BOUCHER).
Regarding claim 14, OYU teaches the limitations of claim 13, but does not teach the limitations of claim 14.
Regarding claim 14, KIM (col. 11, lines 42-45) teaches: a refrigerator including
a door (50) configured to open and close a storage space, the door being changeable between a transparent state (col. 11, lines 49 to col. 12, line 4) in which the storage space can be seen through the door and an opaque state (col. 11, lines 49 to col. 12, line 4) in which a storage space (12) cannot be seen through the door (50); and
a gasket (44) configured to be mounted on the door, wherein the gasket is configured to be in contact with a partition (see FIG. 3 illustration below) when the door (50) closes the storage space.


    PNG
    media_image8.png
    992
    839
    media_image8.png
    Greyscale


KIM (col. 11, line 58 to col. 12, line 4) employs a selectively transparent door so that when the door is closed the door (50) provides a beautiful and simple exterior having a mirror like texture to the refrigerator (1) providing a more luxurious image; but when a user does a 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of KIM to employ a selectively transparent door so that when the door is closed the door provides a beautiful and simple exterior having a mirror like texture to the refrigerator providing a more luxurious image but a user can do something to make the door transparent to see what is in the refrigerator without opening the door and letting all the “cold air” out.
Regarding claim 14, BOUCHER (¶¶ 19-20 and 122) teaches transparent flange and lip seals for refrigerators. BOUCHER (¶ 72) employs transparent seals to allow products to be viewed by the consumer while maintaining the refrigerator chamber temperature. Seals are used in more active applications than gaskets, which are generally for static applications, as evidenced by AERO RUBBER COMPANY (NPL: What’s the Difference Between a Gasket and a Seal?, AERO RUBBER COMPANY, hereinafter AERO)
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of BOUCHER to employ transparent seals to allow products to be viewed by the consumer while maintaining the refrigerator chamber temperature.

Regarding claim 15, OYU as modified teaches the limitations of claim 14. KIM (col. 20, lines 27-33; FIG. 10) additionally teaches:
a sensor (82) configured to sense a motion (knocking) of a user; and
a controller (49) configured to switch the door to the transparent state when the motion of the user corresponds to a particular motion (knocking).


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYU in view of MINSUB KIM (US 10677510, hereinafter KIM).
Regarding claim 17, OYU as modified teaches all the limitations of claim 16. OYU as modified may not explicitly disclose the limitations of claim 17.
KIM (FIGS. 7-9) teaches: a refrigerator having
a door opening module (70, 74) to automatically open a door (40), the door opening module including:
a motor (73) that outputs a rotational force;
a transmission (731) comprising a plurality of gears (75, 76) and configured to receive the rotational force; and
a push rod (77) coupled to the door and having a plurality of teeth (77; FIG. 9) provided along a side to engage the plurality of gears of the transmission.
KIM (Abstract) employs a door opening device so a user can automatically open a door using another part of a body other than hands.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OYU with the teachings of KIM to employ a door opening device so a user can automatically open a door using another part of a body other than hands.

Regarding claim 18, OYU as modified teaches all the limitations of claim 17. KIM (col. 15, lines 1-14) additionally teaches:
wherein the door (40) includes a magnetic sensor (741, 742), and wherein the motor (73) is activated based on the magnetic sensor (741, 742) detecting a movement of a magnet (774) positioned at an end (col. 15, lines 1-14) of the push rod (77).


Response to Arguments
Applicant’s arguments, filed November 19, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of OYU and YASUGI.
Regarding Applicant’s claim 1 Arguments, YASUGI teaches a refrigerator wherein the first damper and the second damper are received in the housing, and the housing further includes a second mount in which the first damper is installed and a third mount in which the second damper is installed, and wherein the second mount and the third mount are positioned opposite to each other with respect to the first mount that were not taught by OYU.
Applicant also argues that OYU shielding device 50 is not a damper. DAMPER (DAMPER, MERRIAM WEBSTER) defines a damper as “a device such as a valve or plate for regulating draft.” OYU FIG. 7 shows that the air flows up from evaporator 32 through the fan 35 around shielding device 50 out to the various flow paths 14 and 18, with no airflow through synthetic resin partition body 46. OYU FIGS. 3A-3D, particularly 3A and 3C show that when shielding device 50 is closed, no air flows through shielding device 50. OYU (Col. 9; 58-62) discloses that 13a shown in FIG. 7 is closed through the shielding device 50, and the cooling chamber 13 is not communicated with the refrigerating chamber supply air duct 14 a, to inhibit leakage of hot air during defrosting. OYU (Col. 10; 7-17) discloses that, when the fan 37 rotates in the state, air flow can be sent to the outside via the gap formed between the forced draft fan cover 51 and the support base 52. In addition, in FIG. 3C, a path through which cool air is supplied between the forced draft fan cover 51 and the support base 52 has been marked with arrows. Accordingly, at the air supply outlet 13 a shown in FIG. 7, the cooling chamber 13 can communicate with the refrigerating chamber supply air duct 14 a by releasing shutoff of the shielding device 50, so that cool air can be supplied for the air duct from the cooling chamber 13. Thus, OYU shielding device 50 regulates draft (air flow) from the evaporator to the various flow paths 14 and 18. 
Further, the OYU fan 35 is housed is bounded by 14, 28, 46, and 47 meeting the Instant Application’s (¶ 164) requirement that the fan housing surrounds the fan.
Regarding Applicant’s claim 13 Arguments, Applicant argues that shielding device 50 is not a scroll. Instant Application (¶ 168) defines a scroll as something that may guide air blown from the fan through an opening portion (OYU “X”); may have a predetermined curvature (OYU 51e’s radius of curvature); and may be formed far form the outer circumference of the fan (OYU’s distance X). As shown in OYU FIGS. 3C-3D below, OYU 50 meets all of these limitations. 

    PNG
    media_image9.png
    584
    864
    media_image9.png
    Greyscale

Regarding Applicant’s claim 16 Arguments, please see the claim 1 discussion above regarding OYU shielding device 50 as a damper. In order for air to flow into OYU damper 26 the air must first be discharged from OYU shielding device 50, thus the discharge ducts (see FIG. 7 illustration above) is configured to connect the outlet of the fan housing with the second discharge port (18) and includes a discharge flow path in which the second damper (50) is located as recited in claim 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763